NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA BERTHA MORALES-APARICIO,                  No.    16-70665

                Petitioner,                     Agency No. A077-541-465

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**


Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Maria Bertha Morales-Aparicio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review the denial of a motion to reopen for abuse of discretion, Sembiring v.

Gonzales, 499 F.3d 981, 986 (9th Cir. 2007), we deny the petition for review.

      The BIA did not abuse its discretion in denying Morales-Aparicio’s motion

to reopen to rescind her deportation order where the hearing notice was sent by

regular mail to the post office box provided by Morales-Aparicio, there is no

evidence that mail sent there by DHS was ever returned as undeliverable, and her

evidence is not sufficient to rebut the presumption of delivery. Cf. Sembiring v.

Gonzales, 499 F.3d 981, 988-90 (9th Cir. 2007) (describing evidence sufficient to

overcome presumption of effective service).

      PETITION FOR REVIEW DENIED.




                                          2                                     16-70665